DETAILED ACTION
The following is a Notice of Allowability in response to the Response after Ex parte Quayle Action received on 22 July 2020.  Claims 1-9 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach calculate a change in a nominal instant of activation of the climatization plant of the building, as a function of the value of at least part of the plurality of the calculated received predictive weather data; calculate a modified instant of activation as a function of the value of the nominal activation instant and of the value of said change in the nominal activation instant; in case wherein the current instant is equal to the modified activation instant, generate a command signal having a value representative of the activation of the climatization plant; in case wherein the current instant differs from the modified activation instant, repeat the calculation of the change in the nominal activation instant, the calculation of the modified activation instant and said check until the current instant is equal to a further modified activation instant, 
As per claim 8, the prior art of record taken alone or in combination fails to teach g) calculating, at the weather-predictive apparatus, a change in a nominal instant of activation of the climatization plant of the building, as a function of the value of at least part of the plurality of the calculated received predictive weather data; h) calculating, at the weather-predictive apparatus, a modified instant of activation as a function of the value of the nominal activation instant and of the value of said change in the nominal activation instant; j) in case wherein the current instant is equal to the modified activation instant, activating the climatization plant; k) in case wherein the current instant is not equal to the calculated activation instant, repeating steps a)-i) by calculating at least one further plurality of predictive weather data associated with the building in at least part of a further forecast time interval and recalculating at least one further change in the nominal activation instant and a corresponding further value of the modified activation instant, until the current instant is equal to the further modified activation instant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The replacement drawing was received on 22 July 2020.  This drawing is acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        16 February 2021